DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 7/26/2022, wherein claims 9, 35, 38, 42 and 54-59 are cancelled and new claims 65-69 have been added. Claims 1-8, 10-34, 36-37, 39-41, 43-53 and 60-69 are pending.
Response to Arguments
Applicant’s arguments with respect to the non-statutory double patenting rejection of claims 14, 15 and 17 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 60, the phrase “R1 to R4, R10 to R13 and R17” is replaced by “R1 to R4 and R10 to R13”, and the phrase “two R17s may be the same or different” is deleted.
Allowable Subject Matter
Claims 1-8, 10-34, 36-37, 39-41, 43-53 and 60-69 are allowed for the reasons set forth in the Office action dated 5/03/2022.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762